                         Case 6:18-cv-01785-MC    Document 1    Filed 10/09/18    Page 1 of 3




        Francis J. Maloney III, OSB #953441
        E-mail: fjm@mlrlegalteam.com
        Scott A. MacLaren, OSB #123799
        E-mail: sam@mlrlegalteam.com
        MALONEY LAUERSDORF REINER, PC
        1111 E. Burnside Street, Ste. 300
        Portland, OR 97214
        Telephone: (503) 245-1518
        Facsimile: (503) 245-1417
        Attorneys for Defendant
        Sentinel Insurance Company



                                    IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                                 EUGENE DIVISION


        WELLNESS HOLDINGS, LLC, an
        Oregon Limited Liability Company,                      Civil No.

                                    Plaintiff,             NOTICE OF REMOVAL
                    v.

        SENTINEL INSURANCE COMPANY,
        LTD., a foreign corporation,

                                    Defendant.


        TO:         The Clerk of the Court, United States District Court for the District of
                    Oregon


                    Pursuant to 28 USC §1441 and 1446, Defendant Sentinel Insurance

        Company, Ltd. (“Sentinel”) removes this action from the Circuit Court of the

        State of Oregon, for the County of Deschutes, to the United States District

        Court for the District of Oregon in Eugene, Oregon.


                                                                                 NOTICE OF REMOVAL
1111 E. Burnside Street, Ste. 300                                                             Page 1
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417
                         Case 6:18-cv-01785-MC          Document 1    Filed 10/09/18    Page 2 of 3




                    1.          On or about September 11, 2018, Sentinel was provided with a

                                Summons and Complaint that had been filed in the Circuit Court

                                of the State of Oregon, for the County of Deschutes, Case No.

                                18CV39241. Copies of the Summons and Complaint are attached

                                hereto as Exhibits 1 and 2, respectively, and constitute all process,

                                pleadings, and orders served on defendant in that action up to the

                                present date.

                    2.          Pursuant to 28 USC § 1441(a), a party may remove an action filed

                                in the state court to the United States District Court if the district

                                court has original jurisdiction over the action. This action is one

                                over which the court has original jurisdiction under 28 USC §

                                1332(a)(1) because:

                                         (1)   The amount in controversy exceeds $75,000; and

                                         (2)   Defendant is not a citizen of the state in which the

                                               action was brought.

                    Defendant Sentinel Insurance Company, Ltd. is organized and

        incorporated under the laws of the state of Connecticut with its principal place

        of business in Connecticut.

                    3.              The amount in controversy in this action exceeds $75,000 in that

                                    Plaintiff seeks, among other things, $705,102.02 in damages.

                    4.              Removal is timely in that fewer than 30 days have elapsed since a

                                    copy of the Summons and Complaint was first provided to

                                    Sentinel 28 USC § 1446(b).

                    5.              This notice is filed pursuant to Fed.R.Civ.P. 11.



                                                                                       NOTICE OF REMOVAL
1111 E. Burnside Street, Ste. 300                                                                   Page 2
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417
                        Case 6:18-cv-01785-MC    Document 1   Filed 10/09/18    Page 3 of 3




                    WHEREFORE, Sentinel removes this action from the Circuit Court for

        the State of Oregon, for the County of Deschutes to the Eugene Division of the

        United States District Court, for the District of Oregon.

                    DATED: October 9, 2018

                                                MALONEY LAUERSDORF REINER, PC



                                                By /s/ Francis J. Maloney
                                                   Francis J. Maloney, OSB #953441
                                                   Scott A. MacLaren, OSB #123799
                                                   Telephone: 503.245.1518
                                                   Attorney for Defendant Sentinel Insurance
                                                   Company, Ltd.




                                                                               NOTICE OF REMOVAL
1111 E. Burnside Street, Ste. 300                                                           Page 3
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417
